 AMADO ELECTRIC. INC.Amado Electric, Inc. and Local Union No. 570 of theInternational Brotherhood of Electrical Workers,AFL-CIO. Case 28-CA-4460September 8, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELI.OAND MURPHYOn April 21, 1978, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Amado Electric, Inc.,Tucson, Arizona, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, except that the attached notice issubstituted for that of the Administrative Law Judge.Members Penello and Murphy agree with the Administrative LawJudge's conclusion, which was not excepted to, that Respondent was not freeto withdraw recognition under Sec. 8(f) of the Act, because the GeneralCounsel demonstrated that the Union represented a majont) at the timeRespondent withdrew recognition. See Haberman Construction Compan3.236 NLRB 79 (1978). In addition, even had the General Counsel failed toshow that the Union represented a majority of Respondent's employees,Respondent would not be free to repudiate the agreement because Respon-dent was a member of a multiemployer bargaining association. Thus, Re-spondent's employees would constitute only a small segment of the appropri-ate unit, See Authorized Air Conditioning Co.. 236 NLRB 131 (1978).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL L NOT refuse to abide by the terms ofthe two collective-bargaining agreements enteredinto with the Union on August 9, 1976.WE WILL NOT, during the effective periods ofsaid two agreements, refuse to recognize and bar-gain collectively concerning rates of pay, wages,hours, and other terms and conditions of em-ployment, with Local Union No. 570, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, as the exclusive bargaining representativeof the employees in the following appropriateunit:All employees employed by the Respondentengaged in residential and commercial electri-cal work, excluding guards, watchmen, and su-pervisors as defined in the Act.WE WILL NOT unilaterally change the wagerates or other terms and conditions of employ-ment of employees in the above-described appro-priate unit during the terms of any union con-tract without first reaching agreement with theUnion about such changes.WE WILL NOT discharge our employees be-cause they are not willing to accept lesser wagesand working conditions than those specified inthe two contracts between us and the Union.WE WILL. NOT in any other manner interferewith, restrain, or coerce any of our employees inthe exercise of the right to engage in self-organi-zation, to bargain collectively through represen-tatives of their own choosing, or to act togetherfor collective bargaining or mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL, upon request, recognize and bargainwith the Union for employees in the appropriateunit above described, as required by the two con-tracts between us and the Union signed on Au-gust 9, 1976.WE WILL, upon request, rescind any and allunilateral changes made by us on and after June1, 1977, in our wages, wage rates, and otherterms and conditions of employment during theeffective period of the two contracts signed by usand the Union on August 9, 1976.WE WILL restore and place in effect all termsand conditions of employment provided by theResidential Wiring Agreement and the InsideAgreement which were unilaterally changed byus if the Union so requests.WE WILL honor and give retroactive effectfrom June I, 1977, to all of the terms and condi-tions of the Residential Wiring Agreement andthe Inside Agreement, and make whole its em-ployees for losses they may have suffered by rea-son of its failure to honor and apply the terms ofthe Residential Wiring Agreement and the InsideAgreement, together with interest.WE WFl. .offer Daniel Brown, Danny Crobbe,238 NI.RB No. 337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichard Cunningham, Ray Olsson, RichardTorchia, and Mark Wactor immediate and fullreinstatement to their former positions of em-ployment or, if those positions are no longeravailable, to substantially equivalent positions ofemployment, without prejudice to their seniorityor any other rights and privileges, and make theabove-named individuals whole for any loss ofwages and benefits they may have suffered byreason of their unlawful discharges.WE WI L make all payments to pension, wel-fare, and other funds plus interest, on behalf ofthose employees in the unit for whom we wouldhave continued had we fully complied with saidcontracts of August 9. 1976.AMADO ELECTRIC, INC.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard before me at Tucson, Arizona, on January 26,1978, pursuant to a complaint and notice of hearing issuedon August 25, 1977, by the Regional Director of the Na-tional Labor Relations Board for Region 28.' The com-plaint is based on a charge filed on July 26 by Local UnionNo. 570, International Brotherhood of Electrical Workers,AFL-CIO, hereinafter called the Union, and alleges viola-tions of Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended, hereinafter referred to as theAct. The parties were accorded full opportunity to examineand cross-examine witnesses, introduce relevant evidence,and to present oral argument. The parties waived oral argu-ment and timely filed briefs with me.2Upon the entire record in this proceeding, the briefs ofthe parties, and my observations of the witnesses, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent has been a cor-poration duly organized under the laws of the State of Ari-zona engaged as an electrical contractor in the building andconstruction industry. The Respondent concedes, and Ifind, that in the calendar year preceding the issuance of theI Unless otherwise specified, all dates herein refer to the calendar year1977.2 In its post-hearing brief, Respondent recommended that the hearing bereopened for evidence to be presented concerning its motives relating to thealleged violations of the Act. During the hearing, Respondent was affordedample opportunity to develop evidence of this nature in an offer of proof ofrelevancy and materiality. Respondent's offer of proof was rejected as irrele-vant and immaterial to the issues in the case. For the same reasons, I find nobasis for reopening the record herein.On March 6, 1978, the counsel for the General Counsel made a motion tocorrect the record. As the motion was opposed by neither Respondent northe Charging Party, the corrections contained therein are hereby granted andincorporated, sua sponte, into the record as ALJ Exh. 1.complaint herein, Respondent, in the normal course andconduct of its business operations, purchased and receivedgoods and products valued in excess of $50,000 from suppli-ers which received goods and materials at their Tuscon,Arizona, facilities directly from enterprises located in Statesof the United States other than the State of' Arizona.)Upon these facts, I find that at all times material herein,Respondent has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.11. IHE LABOR ORGANIZATION INVO.VED DI find that Local Union No. 570, International Brother-hood of Electrical Workers, AFL-CIO. is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR ILABOR PRACTICESA. The IssuesThe principal issues in this proceeding are: (I) whetherRespondent violated Section 8(a)(5) and (1) of the Act byrepudiating its collective-bargaining agreements with theUnion, by refusing to bargain with the Union as the collec-tive-bargaining representative of its bargaining unit em-ployees and, by unilaterally changing the terms and condi-tions of employment; and, (2) whether Respondent violatedSection 8(a)(3) and (1) of the Act by discharging DanielBrown, Danny Crobbe, Richard Cunningham, Ray Olsson,Richard Torchia, and Mark Wactor and by failing and re-fusing to reinstate or offer to reinstate them to their same orsubstantially equivalent positions because they were unionmembers.'B. Pertinent Facts51. Background factsAntonio C. Amado has been Respondent's president andsole shareholder since it was formed approximately 3 yearsago. Prior to that, he was a business partner in Amado-Nigro Electric, and before that was a member of the Unionfor nearly 7 years.On August 9, 1976, Amado signed, as owner of Respon-dent, two "Letters of Assent-A" authorizing the SaguaroChapter of the National Electrical Contractors Association,Inc., herein called NECA-SC, to represent Respondent incollective bargaining.6This extended authority to NECA-SC to represent Respondent on all matters deriving eitherfrom the Inside Labor Agreement or the Residential WiringLabor Agreement between NECA-SC and the Union. Bysigning the Letters of Assent-A, Amado bound Respondent' The credited testimony of Antonio Amado and Sandra Wisniewski, andfully warranted statistical projections deriving therefrom, fully support thisfinding.4 The discharge of a seventh employee, Joe Inocencio, was not an issue inthis proceeding.' These factual findings are based upon the undisputed testimony of Ama-do, including statements from his affidavit which he adopted during thehearing.6 it is undisputed that while Respondent paid yearly dues to NECA-SC,Respondent was not a member of the Association.38 AMADO ELECTRIC. INC.to the terms and conditions of employment contained in thetwo agreements, which were to be in eflect from June I,1976, through May 31, 1978, and from June 20. 1976,through June 19, 1978, for the Inside and Residential Wir-ing Agreements, respectively. These agreements containedexclusive-referral provisions and recognition clauses recog-nizing the Union "as the exclusive representative for all of[the employer's] employees performing work within the ju-risdiction of the Union ...."From August 9, 1976, through June 1, 1977, Respondentused the Union's hiring hall to obtain employees, paidunion-scale wages to its union employees, and made contri-butions to the Union's benefit funds as required by the la-bor agreements.By late May Respondent's work force of electricians con-sisted of six employees, the alleged discriminatees herein.and a foreman. Amado knew these electricians to be mem-bers of the Union or to be represented by the Union underthe terms of the then viable collective-bargaining agree-ments.2. The alleged unlawful conductLate in May Amado concluded that Respondent couldno longer operate as a union contractor due to the competi-tion it faced from nonunion contractors. Consequently,Amado decided to withdraw Respondent from its contrac-tual affiliation with the Union. Respondent was activelyengaged in at least two work projects in Tucson at the time.On June 1, Amado approached the alleged discrimi-natees while they were working at various jobsites. Amadohanded each employee an envelope which contained theemployee's payroll check and a termination notice effectiveimmediately. Each notice stated that the reason for the ter-mination was, "Withdrawal-570 Affiliation." Amado thendetailed to the employees some of the reasons for his action.He told them that Respondent was having economic prob-lems and could not compete with nonunion contractors andthat Respondent could no longer afford to pay union scalewages. He also said he felt it was unfair that the Union hadnot organized more nonunion contractors.,On the same day, Amado sent a letter to the Unionwhich stated, "We are hereby notifying you that AmadoElectric, Inc. is withdrawing from any affiliation with LocalUnion 570." This withdrawal, as with the terminationsmentioned above, was intended by Amado to become effec-tive immediately. Respondent ceased making contributionsto the Union's benefit funds on or about June 1. Amadohad served no notice upon the Federal Mediation and Con-ciliation Service advising of the existence of a labor disputeor that Respondent was terminating the agreement with theUnion.One or two days later, Respondent hired nonunion re-placement workers who completed the jobs then in pro-gress. These replacements were not obtained through the7 In its rejected offer of proof, Respondent sought to develop evidencerelating to subjective reasons for its own decision to withdraw from its con-tractual arrangement with the Union. These reasons relative to the assertedfailure of the Union to refer a sufficient number of minority workmen, al-leged complaints from general contractors concerning the poor quality ofwork performed by the discnminatees, and averrals of violations of criminallaws by employees on the job.Union's hiring hall nor were they paid union wage scales.'Since June I Respondent has not reinstated or offered toreinstate any of the alleged discriminatees to their former orsubstantially equivalent positions, nor has Respondentcomplied with any terms of the pertinent labor agreementsbetween NECA-SC and the Union.On June 3 the Union dispatched a letter to Respondentdemanding, in effect, that Respondent comply with its con-tractual commitments with the Union. Thereafter, on June8, pursuant to provisions of the collective-bargaining agree-ments, a Joint Conference Meeting was convened whichwas attended by representatives of NECA-SC and theUnion. Amado was present. After due deliberation follow-ing the introduction of evidence, exhibits, and responses byAmado, Amado was declared guilty, inter alia, of violatingthe recognition and exclusive referral clause of the Agree-ments and of failing to send the required 120-day-noticeletter advising of Respondent's intention to terminate theAgreements.IV. ANAt YSIS ANI) ( ON( ILUSIONSI. Respondent's alleged refusal to bargainAs the record establishes, Respondent, an electrical con-tractor in the construction industry, entered into the Lettersof Assent-A on August 9, 1976, and thus, bound itself to theterms and conditions contained in the NECA-SC andUnion contracts. It is beyond doubt, and I find, that thesecontracts were 8(f) or prehire agreements being, ". ..merely a preliminary step that contemplates further actionfor the development of a full bargaining relationship ..."9Under this type of agreement, "The employer's duty to bar-gain and honor the contract is contingent on the union at-taining majority support.... "The conclusion compelled by the record evidence, andfully warranted inferences to be drawn therefrom, is that,over a period of 9 months subsequent to August 9, 1976,during which time the Respondent relied exclusively uponthe auspices of the Union's hiring hall as the source of itswork force, the prehire agreement matured into a full bar-gaining relationship, as contemplated by Section 8(f). Fullysupportive of this conclusion, is the testimony of Amadothat, at the point in time most crucial to the issues hereunder scrutiny, his entire work complement of electricianselected to suffer termination at his hands rather than workin a nonunion shop. The implications of this decision on thepart of the employees in question, comprising the then en-tire work complement of rank-and-file employees in Re-spondent's employ, cannot be ignored and warrants a find-ing, which I make, that at relevant times prior to June 1, theUnion commanded a numerical majority among Respon-dent's unit employees denyving either from their actuals Amado testified that the replacements were paid more than or less thanunion scale wages depending on their knowledge of the electrical trade. Fora journeyman electrician. Respondent paid S1.50 to $2 per hour below theunion scale.9 Ruttman Construction Companv, and Ruatman, Corporation, Joint Emplo -ers, 191 NLRB 701, 702 (1971).1' See N. L R.B. v. Loal Uniom N. 103, Inrernatrional Association of Bridge,Structural and Ornamental Iron Workers, AFL -CIO (Higdon ContractingCo.) 434 U.S. 335 (1978)39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion membership of employees or their own voluntaryadoption of the Union as their chosen bargaining represent-ative." The Union having attained majority status at apoint in time during the term of the viable collective-bar-gaining agreements, Respondent was under an obligationthereafter to recognize and bargain with the Union as theemployees' exclusive representative." Consistent with theexistence of union majority status was Respondent's ownpractice of not only using the union hiring hall for em-ployee referrals, as noted, but of paying union scale wagesto its unit employees, and making contributions to the var-ious benefit funds as required by the labor agreements.Consequently, in all the described circumstances, I find thatthe 8(f) agreements ripened into traditional, collective-bar-gaining agreements to which Respondent was bound.Unilateral, midterm modification or repudiation of a col-lective-bargaining agreement and withdrawal of recognitionof the Union as the representative of the unit employees,have traditionally been held by the Board to be violationsof Section 8(a)(l) and (5) of the Act."'The record shows, and I find, that Respondent on andafter June I failed to accord requisite Section 8(d) notice tothe Federal Mediation and Conciliation Service, and repu-diated its collective-bargaining agreements with the Union,and has since refused to honor and abide by the terms andconditions therein. I further find that Respondent has, sinceJune 1, unilaterally modified the terms and conditions ofemployment and has discontinued its payments to the var-ious benefit funds. I also find that Respondent has, since onand after June 1, refused to recognize and bargain with theUnion as the collective-bargaining representative of its unitemployees.On the basis of the foregoing and in accordance with theprecedence cited herein, I find that Respondent has acted inderogation of its bargaining obligation under Section 8(d)and has engaged in conduct violative of Section 8(a)(1) and(5) of the Act.2. The alleged discriminatory dischargesRespondent acknowledges, and I find that on June 1, itdischarged employees Daniel Brown, Danny Crobbe, Rich-ard Cunningham, Ray Olsson, Richard Torchia, and MarkWactor." Cf. David F. Irvin and James B. McKelvey, Partners, d/b/a The Irvin-McKelvy Company, 194 NLRB 52 (1971), enfd. in part 475 F.2d 1265 (C.A.3, 1973). The redundancy of adjectival terminology is intentional, for theinstant record forecloses the notion that, in late May, the Union possessedrepresentative status only as a consequence of the acquiescence or sufferancebut not free choice of unit employees. In this regard, I have considered thecredited admissions of Amado made on the record and have drawn permis-sible inferences arising therefrom, measured in the context of industrial reali-ties. Moreover, in its answer, Respondent admitted that, "lalt all times mate-rial herein, the Union has been the representative of the Respondent'semployees in the unit ... and, by virtue of Section 9(a) of the Act, has beenand is now the exclusive representative of the employees in said unit for thepurposes of collective bargaining ..."12 See, e.g., Davis Industres, Inc.; Stag Construction, Inc.; and Add Miles,Inc., 232 NLRB 946 (1977).}" See, e.g., Oak Cliff-Golman Baking Company, 202 NLRB 614, 207NLRB 1063, 1064 (1973), enfd. 505 F.2d 1302 (C.A.5, 1974): Davis Indus-tries, Inc., supra.The record indicates, and I find, that Respondent dis-charged its union employees because, as Amado testified,"... [Respondent] was going non-union" and because Ama-do knew that the employees, as union members, could notwork for Respondent if it operated as a nonunion contrac-tor. The record further indicates, and I find, that Respon-dent has not offered the above-named individuals reinstate-ment to their former or to substantially equivalentpositions.In so doing, it is clear, and I find, that Respondent dis-criminated against its unit employees in regard to hire ortenure of employment or terms and conditions of employ-ment because the discriminatees joined or assisted theUnion or engaged in other union or concerted activities forthe purpose of collective bargaining.Consequently, I find that Respondent engaged in con-duct violative of Section 8(a)(1) and (3) of the Act.V. TH1E EFF1ECiT OF THE UNFAIR LAB()R PRA('CI'I(ES UPON(OMMERC EThe activities of Respondent, as set forth in sections IIIand IV, above, occurring in connection with the operationsof Respondent, described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.VI. THE REMEDYHaving found that Respondent has committed certainunfair labor practices within the meaning of Section 8(a)(l),(3), and (5) of the Act, it will be recommended that Respon-dent cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent, in derogation of itsstatutory obligation, unilaterally reduced the wage rates ofits employees during the term of the collective-bargainingcontract covering the employees involved, I recommendthat the Respondent be directed specifically to restore thewage rates in effect prior to such unilateral action and torefrain from making unilateral changes in wages, rates ofpay, or other terms and conditions of employment of itsemployees in the below-described appropriate unit duringthe term of the contract without first reaching agreementwith the Union concerning such contemplated changes.Further, I recommend that the Respondent make whole theemployees in the below-described appropriate unit for anylosses they may have suffered as a result of the unilateralreduction in wage rates, and include thereon interest as cal-culated in accordance with present Board policy.Having found that Respondent discharged DanielBrown, Danny Crobbe, Richard Cunningham, Ray Olsson,Richard Torchia, and Mark Wactor because they weremembers of the Union and having further found that Re-spondent has failed and refused to reinstate the discrimi-natees to their former or substantially equivalent positions,thereby engaging in conduct violative of Section 8(a)( ) and(3) of the Act, I shall recommend that Respondent offer the40 AMADO ELECTRIC, INCabove-named individuals immediate and full reinstatementto their former positions of employment, or if said positionsare no longer available, to substantially equivalent posi-tions, without prejudice to any seniority or other rights andprivileges to which they may be entitled. I shall also recom-mend that Respondent make whole the discriminatees forany loss of earnings they may have suffered by reason of thediscrimination against them. Backpay shall be computed inthe manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), together with interest thereon in accord-ance with the policy of the Board, set forth in Florida SteelCorporation, 231 NLRB 651 (1977).'4Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make the fol-lowing:CONCLUSIONS OF LAW1. Amado Electric, Inc., is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. Local Union No. 570, International Brotherhood ofElectrical Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. At all times material herein, the Union has been theexclusive bargaining representative of all employees em-ployed by Respondent engaged in residential and commer-cial electrical work, excluding guards, watchmen, and su-pervisors as defined in the Act and said employees comprisean appropriate unit for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all times material herein, the Union has requestedthat Respondent recognize and bargain with it as the exclu-sive collective-bargaining representative of the employeesreferred to above in paragraph 3 with respect to rates ofpay, wages, hours of employment, and other terms and con-ditions of employment of such employees.5. By repudiating the collective-bargaining agreementsto which it was bound, by refusing to honor and abide bythe terms of these agreements, by unilaterally changing theterms and conditions of employment, and by refusing torecognize and bargain with the Union as the collective-bar-gaining representative of the employees in an appropriatebargaining unit, Respondent engaged in conduct violativeof Section 8(a)(1) and (5) and Section 8(d) of the Act.6. By discharging Daniel Brown, Danny Crobbe, Rich-ard Cunningham, Ray Olsson, Richard Torchia, and MarkWactor because they were members of the Union and byfailing and refusing to reinstate them to their former orsubstantially equivalent positions, Respondent has engagedin conduct violative of Section 8(a)(1) and (3) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:14 See, generally, Isii Plumbing & Heating Co.. 138 NLRB 716 (1962).ORDER15Respondent Amado Electric, Inc., its officers, agents, suc-cessors, and assigns, shall:I. Cease and desist from:(a) Refusing to abide by the terms and conditions of thetwo collective-bargaining agreements entered into with theUnion on August 9, 1976.(b) Refusing to recognize and bargain collectively con-cerning rates of pay, wages, hours, and other terms andconditions of employment, with Local Union No. 570, In-ternational Brotherhood of Electrical Workers, AFL CIO,as the exclusive bargaining representative of its employeesin the following appropriate unit:All employees employed by the Respondent engagedin residential and commercial electrical work, exclud-ing guards, watchmen, and supervisors as defined inthe Act.(c) Unilaterally changing wage rates, terms, and condi-tions of employment of employees in the above-describedappropriate unit, during the term of union contracts with-out first reaching agreement with the Union about suchchanges.(d) Discharging its employees because they are membersof the Union and failing and refusing to reinstate such em-ployees to their former or substantially equivalent positions.(e) In any other manner interfering with, restraining, orcoercing any employee in the exercise of the right to engagein self-organization, to bargain collectively through repre-sentatives of their own choosing or to act together for col-lective bargaining or mutual aid or protection or to refrainfrom any or all such activities.2. Take the following affirmative action, which I find willeffectuate the policies of the Act:(a) Upon request, recognize and bargain with the Unionfor employees in the appropriate unit described above asrequired by the two contracts between Respondent and theUnion signed August 9, 1976.(b) Upon request, rescind any and all unilateral changesRespondent made on and after June 1., 1977. in Respon-dent's wages, wage rates, and other terms and conditions ofemployment during the effective period of the two contractssigned by Respondent and the Union on August 9, 1976.(c) Restore and place in effect all terms and conditions ofemployment provided by the Residential Wiring Agree-ment and the Inside Agreement which were unilaterallychanged by Respondent if the Union so requests.(d) Honor and give retroactive effect from June 1, 1977,to all of the terms and conditions of the Residential WiringAgreement and the Inside Agreement, and make whole itsemployees for losses they may have suffered by reason of itsfailure to honor and apply the terms of the Residential Wir-ing Agreement and Inside Agreement, together with inter-est as prescribed in Isis Plumbing & Heating Co., 138 NLRB15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)716 (1962), and Florida Steel Corporation, 231 NLRB 651(1977).(e) Offer Daniel Brown, Danny Crobbe, Richard Cun-ningham, Ray Olsson, Richard Torchia, and Mark Wactorimmediate and full reinstatement to their former positionsof employment or, if those positions are no longer available.to substantially equivalent positions of employment, with-out prejudice to their seniority or other rights and privi-leges, and make the above-named individuals whole for anyloss of wages and benefits they may have suffered by reasonof the discrimination against them, in accordance with therecommendations set forth in the section of this Decisionentitled, "The Remedy."(f) Make all payments to the pension, welfare, and otherfunds on behalf of the unit employees as would have beenrequired under the terms of the Residential Wiring Agree-ment and the Inside Agreement, but for Respondent's uni-lateral and illegal repudiation of those agreements with theUnion on June 1, 1977.(g) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay and other benefitsdue under this recommended Order.(h) Post at its principal place of business in Tucson, Ari-zona, copies of the attached notice marked, "Appendix."'6Copies of said notice on forms to be provided by the Re-gional Director for Region 28, after being duly signed byRespondent's authorized representatives, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily placed. Reasonable steps shall be taken by Respon-dent to insure said notices are not altered, defaced, or cov-ered by any other material.(i) Notify the Regional Director of the National LaborRelations Board for Region 28. in writing, within 20 days ofthe date of this Order, what steps Respondent has taken tocomply herewith.16 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."42